Citation Nr: 1225984	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  04-18 932	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a psychiatric disability, to include depression.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial compensable disability rating for scar on the left flank, as a residual of surgery for blockage of the left kidney.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a scar of the left flank, as a residual of surgery for blockage of the left kidney, and denied entitlement to service connection for back pain, stress and depression, and headaches.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran has indicated that he has received treatment at Augusta State Prison and Rogers State Prison; however, the only medical records in the claims file are from Coastal State Prison, from June to July 2002.  In addition, in his Form 9, the Veteran indicated that his wife may be able to obtain records from two private physicians who have treated him-Drs. J.K. and H.H.  Records showing treatment from Dr. H.H. are in the claims file; however, there are no records from Dr. J.K., and it does not appear that attempts were made to obtain these records.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159.

The Veteran has requested a hearing in connection with his claims on appeal.  On his Form 9, he indicated that he wished to appear before a Veterans Law Judge at a local RO, but that he was incarcerated, and would be unable to go to a VA office for a hearing.  Nevertheless, he was sent letters in October and November 2010, informing him that he was scheduled for a Travel Board hearing at the RO later in November 2010.  He responded to the letters, indicating again that he was incarcerated and could not travel to the RO to attend the hearing.

On his Form 9, he also noted that he had been scheduled for VA examinations in October 2002, but was incarcerated at that time as well and could not attend the examinations.  The record reflects that the Veteran was scheduled for VA examinations on October 3, October 4 and October 18, 2002, but that he did not report.  However, a report of contact in the claims file, dated September 23, 2002, shows that the Veteran's wife informed VA that he was incarcerated and would not be able to travel to the RO to attend the examinations.

As such, the record reflects that the Veteran timely notified the RO that he was incarcerated, and unable to attend his hearing or examinations.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran was in a motor vehicle accident while on active duty in August 1974, and suffered several injuries.  His service treatment records reflect complaints of back following this motor vehicle accident.  He has provided statements that he has had ongoing back pain and headaches since the accident, and that he currently has chronic back pain and severe, intermittent headaches.  In addition, his female friend was a passenger in the motor vehicle and died several days after the accident, as a result of her injuries.  Records reflecting his treatment following the motor vehicle accident show that he was very depressed.  The Veteran has contended that he has suffered from anxiety and depression since that time.  It is not possible to determine from the current evidence of record whether the Veteran has a disorder of the back, a headaches disorder or a psychiatric disability related to the in-service motor vehicle accident.  Thus, the Veteran meets the criteria to be provided with VA examinations for each of these disorders.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 19 (1995).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2011).  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility to examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In Bolton, the United States Court of Appeals for Veterans Claims (Court) remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the Veteran.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The Manual calls for the agency or original jurisdiction or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-based providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2011).

It does not appear that the RO investigated whether it was feasible to provide the Veteran with examinations at the prison by VHA personnel, prison medical providers at VA expense or fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2011).

38 C.F.R. § 20.700(a) (2011) provides that an appellant is entitled to a hearing if one is requested.  When a veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1MR, Part I, ch.4, § -1(i)-(j) (2011).  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

It does not appear that the RO has taken measure to provide the Veteran with his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Seek records of the Veteran's treatment while at Augusta State Prison and Rogers State Prison and by Dr. J.K., in accordance with the provisions of 38 C.F.R. § 3.159.

If the Veteran fails to provide any necessary releases, he should be informed that he may submit the evidence himself. 

He should be informed of any records that cannot be obtained; of the efforts made to obtain the records, and of any further actions that will be taken with regard to his claim.

2.  Take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim pending in this appeal. This should include contacting the correctional facility where the Veteran is incarcerated (Dodge State Prison; see letter dated November 19, 2010) and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO if at all possible (either in person or via videoconference).

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire whether his representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR ( M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011). The Veteran should be notified of the time and place to report for the hearing.  Document any attempts to accommodate the Veteran's Board hearing request.

3.  Take all reasonable measures to schedule the Veteran for VA examinations, and determine whether it is feasible to provide the Veteran with an examination at the prison by VHA personnel, prison medical providers at VA expense or fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2011).  

4.  If possible, schedule the Veteran for a VA examination to determine the etiology of back pain.  All indicated tests and studies should be conducted.

The relevant portions of the claims folder, including such records in Virtual VA and this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should first determine the appropriate diagnoses of any disorders of the Veteran's lumbar spine; then, for each diagnosed disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disabilities were either caused by or are etiologically related to the Veteran's in-service motor vehicle accident in August 1974.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In this regard, the examiner should note the Veteran's contentions in the record that he has had back pain since the in-service accident.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

5.  If possible, schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder.  All indicated tests and studies should be conducted.

The relevant portions of the claims folder, including such records in Virtual VA and this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should first determine the appropriate diagnoses of any psychiatric disorder; then, for each diagnosed disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disabilities were either caused by or are etiologically related to the Veteran's in-service motor vehicle accident in August 1974.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In this regard, the examiner should note the Veteran's contentions in the record that he has had psychiatric difficulties since the in-service accident.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

6.  If possible, schedule the Veteran for a VA examination to determine the etiology of his reported headaches.  All indicated tests and studies should be conducted.

The relevant portions of the claims folder, including such records in Virtual VA and this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches were either caused by or are etiologically related to the Veteran's in-service motor vehicle accident in August 1974.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In this regard, the examiner should note the Veteran's contentions in the record that he has had headaches since the in-service accident.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


